900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad 'ISA MUNIYR, a/k/a Alfred Augustus Green, Plaintiff-Appellant,v.Parker EVATT, Commissioner;  James L. Harvey, RegionalAdministrator;  Kenneth D. McKellar, Warden;South Carolina Department ofCorrections, Defendants-Appellees.
No. 89-7797.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided March 15, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (C/A No. 88-2992).
Muhammad 'Isa Muniyr, appellant pro se.
Robert Eric Petersen, South Carolina Department of Corrections, for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Muhammad 'Isa Muniyr appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Muniyr v. Evatt, C/A No. 88-2992 (D.S.C. Aug. 31, 1989).  We deny Muniyr's motion for production of documents and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED